        Case 3:19-cv-00884-BAJ-EWD       Document 8     06/29/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


LESLIE ADAMS                                                        CIVIL ACTION

VERSUS

JOHN BEL EDWARDS, ET AL.                                   NO.: 19-00884-BAJ-EWD


                               RULING AND ORDER

      Before the Court is the United States Magistrate Judge’s Report and

Recommendation (Doc. 6) pursuant to 28 U.S.C. § 636(b)(1). The Report and

Recommendation addresses pro se Plaintiff Leslie Adams’ Complaint (Doc. 1) against

Defendants under 42 U.S.C. § 1983, alleging a violation of his Fourteenth

Amendment due process rights because of the Louisiana Constitutional provision

which previously allowed for convictions in criminal cases by non-unanimous juries.

(Doc. 6 at p. 2). The Magistrate Judge found that because Plaintiff had not yet

challenged his conviction through the proper channels, his § 1983 claim challenging

his conviction is barred by the Heck doctrine. (Id.). The Magistrate Judge

recommended that Plaintiff’s action be dismissed with prejudice for failure to state a

claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A,

without prejudice to any right Plaintiff may have now or in the future to seek federal

habeas corpus relief. (Id.).

      The Report and Recommendation notified the parties that, pursuant to

28 U.S.C. § 636(b)(1), they had fourteen days from the date they received the Report



                                          1
        Case 3:19-cv-00884-BAJ-EWD        Document 8      06/29/20 Page 2 of 2




and Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein.              Plaintiff filed an objection

(Doc. 7). Defendants did not file a response.

      In the objection, Plaintiff argues that Article I § 17 of the Louisiana

Constitution, the provision permitting non-unanimous criminal convictions, is

unconstitutional. Plaintiff also argues that although he understands why Defendants

must be dismissed from his suit, his rights are still violated because the declared

unconstitutionality of the provision has no retroactive effect on his conviction.

       Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge’s Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and

recommendation.

      Accordingly,

      IT    IS   ORDERED        that   the       Magistrate     Judge’s    Report       and

Recommendation (Doc. 6) is ADOPTED as the Court’s opinion herein.

      IT IS FURTHER ORDERED that Plaintiff’s action is DISMISSED

WITHOUT PREJUDICE.


                                 Baton Rouge, Louisiana, this 29th day of June, 2020




                                        _____________________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA

                                             2
